Title: To George Washington from Israel Shreve, 7 February 1795
From: Shreve, Israel
To: Washington, George


        
          Sir,
          Washingtons Bottoms Fayette County [Pa.]7th Feby 1795
        
        Yesterday I received your Excellencys letter dated the 14th of last month respecting the whole of the tract of land whereon I Live Containing near about 1744 Acres strict measure wherein you have been pleased to offer it to me for the sum of four thousand Pounds Pennsylvania Currency, one fourth part to be paid down by the first day of June next, and the Residue to be paid

within five years with interest at six ⅌Cent Punctually paid when due at the place of your Excellencys Residence or secured in any of the Banks of Philadelphia Baltimore Alexandria or the federal City.
        Which offer I accept agreeable to your Excellencys proposals in every part, and this day this Letter will be put into the Post office at Pittsburgh and if by accident it should not come to hand this month I hope a few days will not alter your terms, as I wish to close the bargan and Shall Indeavour to perform my part Punctually.
        with regard to the tenants now on the land they will be Anxious & Solitious to know whether and upon what terms they can stay or go, As the time will soon arive when every farmer ought to know where he is to make his Crop &c. the Ensuing season I Querie with your Excellency whether it would be Improper for me to let them again for one year I shall awate your order or aprobation in that Case and Desire to be Informed of the time when Mr James Ross will probably be at home. With Great and unfeigned regard I am your Excellencys Most Obedt Servt
        
          Israel Shreve
        
      